Citation Nr: 1125254	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for depression not otherwise specified (NOS), to include as secondary to service-connected post traumatic seizure disorder with headaches.

2.  Entitlement to service connection for a psychiatric disorder other than depression NOS, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for post traumatic seizure disorder with headaches, currently rated 30 percent disabling.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to October 1983 and from April 1985 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to service connection for depression/stress and to an increased rating in excess of 30 percent for post traumatic seizure disorder with headaches.  

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for posttraumatic stress disorder (PTSD), but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Here, since the Veteran has been diagnosed with depression NOS, for which service connection is being granted, the Board has recharacterized the service-connection claims on appeal as shown on the title page in accord with Clemons.

In a March 2008 statement (VA Form 21-4138) and in her May 2009 notice of disagreement, the Veteran raised the issues of entitlement to service connection for sleep, bilateral eye, neurological, face, bilateral hand, and bilateral feet disabilities.  Thus, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disability other than depression NOS and entitlement to an increased rating for post traumatic seizure disorder with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's depression NOS is the result of her service-connected post traumatic seizure disorder with headaches.


CONCLUSION OF LAW

The criteria for service connection for depression NOS are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Given the Board's favorable disposition granting service connection for depression NOS, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue has been accomplished.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Here, service connection for depression NOS is not being granted on the basis of aggravation by a service-connected disability.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA medical records reveal that the Veteran has been diagnosed as having several psychiatric disabilities.  For example, a February 2010 VA examination report indicated diagnoses of depression NOS and PTSD.  Thus, a current psychiatric disability has been demonstrated.

The Veteran contends that her depression was caused by her service-connected seizure and headache disability.  The examiner who conducted the February 2010 VA examination opined that the Veteran's medical history reflected depression related to her medical problems, including headaches and seizures.  Even though no explicit explanation or rationale was provided, this opinion was apparently based on the medical evidence of treatment for depression along with her treatment for disabilities such as her seizure and headache disability and a review of the claims file.

While the VA examiner did not provide a clear explicit rationale for the February 2010 opinion, he concluded that the Veteran's current depression NOS was, at least in part, due to her service-connected seizure and headache disability.  There are no medical opinions contrary to that of the February 2010 opinion.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that her depression NOS was caused by her service-connected post traumatic seizure disorder with headaches.  Accordingly, service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for depression NOS is granted.


REMAND

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The Veteran has reported on several occasions, including during the February 2010 VA examination, that she was assaulted in service by fellow servicemen.  She reportedly witnessed two servicemen engaged in sexual relations and was subsequently hit in the head with a blunt object by one of the individuals and threatened by the other while they were training in a communications van.  

The examiner who conducted the February 2010 VA examination diagnosed the Veteran as having PTSD and opined that her PTSD symptoms were related to the in-service assault.  However, the examiner did not provide any opinion as to whether there was evidence of behavior changes in response to the Veteran's claimed in-service assault.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M-21, Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most recent rewrite of the manual retains this requirement.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

In a January 2010 VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension, the Veteran reported that the in-service assault occurred in February 1981 while she was stationed at Fort Bragg, North Carolina.  In light of this stressor information, a remand is also required to attempt to verify the claimed in-service assault and to provide the Veteran with notice of the alternative sources other than her service records that might constitute credible supporting evidence of in-service personal assault.  Therefore, a remand is also necessary to advise her of this, and to allow her the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); see also Fast Letter 
10-25 (dated July 15, 2010) and Fast Letter 05-04 (dated Nov. 10, 2005).  Furthermore, as the Veteran's complete service personnel records may contain information relevant to her reported in-service assault, they should also be obtained upon remand.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to obtain a copy of the Veteran's Official Military Personnel File (OMPF) at PIES Code 18.  On the VA Form 21-4176, the Veteran also indicated that she received treatment at Womack Army Hospital and Madigan Army Medical Center.  On remand, VA should obtain outstanding medical records from these facilities, to include any psychiatric treatment.

As for the claim for an increased rating for post traumatic seizure disorder with headaches, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Id.

The evidence indicates that the Veteran's headaches may have worsened since her last VA examination pertaining to headaches in February 2008.  For example, the February 2008 VA examination report reveals that the Veteran reported that her headaches were not a severe or prostrating type and that she could continue working as a letter carrier if she experienced a headache in the workplace after she took medication and rested.  However, she reported during the February 2010 VA examination that she experienced more intense daily headaches with associated tingling in her neck and arm.  She was unable to carry mail when experiencing such symptoms and had taken off approximately 30 to 40 days of work during the previous year.  Given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected headaches is triggered.  38 C.F.R. § 3.326 (2010).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The Veteran reported on a March 2008 VA Form 21-4142, Authorization and Consent to Release Information, that she received emergency care at St. Peters University Hospital (St. Peters) in New Brunswick, New Jersey.  However, it does not appear that any attempt has been made to obtain relevant records from that facility.   When VA becomes aware of private treatment records, it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  As any treatment records from St. Peters may be relevant to the Veteran's service connection and increased rating claims, VA has a duty to attempt to obtain any such relevant records.
38 U.S.C.A. § 5103A.

In a March 2008 VA Form 21-4138, the Veteran indicated that her headaches and become so severe that they were affecting her focus in school and might threaten the loss of continuity of her vocational rehabilitation program.  On remand, VA should associate the Veteran's VA vocational rehabilitation folder with her claims file and should obtain outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records and evaluations pertaining to the Veteran from the New Jersey VA Health Care System, December 17, 1998, between December 5, 2003 and March 14, 2005, and since November 9, 2009.  Obtain the Veteran's VA vocational rehabilitation folder.  All records/responses received should be associated with the claims file. 

2.  Send the Veteran a letter explaining that evidence from sources other than her service records may corroborate her account of in-service personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The Veteran should be asked to provide or identify any evidence from sources other than her service records that might corroborate her claimed stressor.  Provide a list of examples of such evidence, including evidence of behavior changes.  VA should develop the Veteran's PTSD claim following the procedures set forth in Fast Letters 10-25 and 05-04.

In addition, ask the Veteran to provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated her for post traumatic seizure disorder with headaches and for any psychiatric disorder and ask her to provide authorization to enable VA to obtain all outstanding pertinent records from St. Peter's University Hospital in New Brunswick, New Jersey.  If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Ask the NPRC to obtain a copy of the Veteran's Official Military Personnel File (OMPF) using PIES Code 18, including all records of her assignments and any performance appraisals.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC, request such records from the Department of the Army, the JSRRC and/or other appropriate depository.  Also obtain copies of any hospital records for treatment of the Veteran, to include psychiatric treatment, from Womack Army Hospital and Madigan Army Medical Center. 

Associate all documents obtained with the claims file. All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

4.  After completion of 1, 2 and 3 above, prepare a summary of the claimed in-service stressor(s) for which there is sufficient information to make an inquiry, to include dates and assigned units.  Such in-service stressors include being hit in the head and threatened by fellow servicemen in February 1981 while stationed at Fort Bragg, North Carolina.  This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC.  

5.  After completion of 1, 2, 3, and 4 above, send the Veteran's claims file to the examiner who conducted the February 2010 VA mental disorders examination, if available, to review the claims file, including this remand.  The examiner should opine as to whether there was evidence of behavior changes in response to the Veteran's claimed in-service personal assault.  The examiner is advised that the Veteran is competent to report an in-service assault, her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should state the reason(s) why. 

6.  After completion of 1, 2, 3, and 4 above, schedule the Veteran for a VA examination to determine the current severity of her service-connected post traumatic seizure disorder with headaches.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be conducted.  

With regard to the Veteran's headaches, the examiner should report the absence or presence of characteristic prostrating attacks, the frequency and duration of any such attacks, and the extent of any associated economic impact.  With regard to seizures, the examiner should indicate the absence or presence of seizures, type (major or minor), number and frequency, in terms of weekly, monthly, every 3 or 4 months, yearly or within the last 24 months.  The examiner is advised that the Veteran is competent to report her symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should state the reason(s) why.

7.  To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's service-connection claim and increased rating claim, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  Readjudication of the increased rating claim should include consideration of whether staged ratings, pursuant to Hart (cited to above), are appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


